Dear Mr. Waitz:
You advise us that two of your Assistant District Attorneys have been approached to perform, in their private practices, legal services for the Terrebonne Parish Consolidated Government on a part-time basis. You ask if the arrangement is legal.
The Dual Officeholding and Dual Employment Laws, R.S. 42:61, et. seq., are applicable only where two or more public offices and/or employments are simultaneously held. Here, we assume the law firm has a contractual relationship with the parish government to provide legal representation. Because one of the positions is held on a contract basis, the dual officeholding provisions are not involved. We find the law does not prohibit an assistant district attorney from providing contract legal services via his law firm to the parish government.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY:  _____________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams